Title: To Alexander Hamilton from George Ingersoll, 18 February 1799
From: Ingersoll, George
To: Hamilton, Alexander


          
            Sir
            Westpoint Feby 18th. 99
          
          In obedience to your order 30th. Ulto. enclosed are the Returns, of the Men, Clothing, Arms and Accoutrements, & Camp equipage. The articles in the Quarter Masters Store, with Inspection Returns of the four Companies of Artillerists and Engineers under my Command. With a Return of the Artillery for the use; and the practice of the troops. It being the Generals order, to give a full; and perticular account of the State of things; within my immediate Command. I beg leave to say F. Clinton (as it is known by that name.) I believe was originally, from what remains of it, a regular constructed Crownwork, agreeably to Vaubans first method, with a irregular work; inside; as a Citadel. And on the Public ground. The half Bastion; on the East; or next to the River, with a Projected Battery on the branch, has been rebuilt; and repaired, under the care, and superintendence of Major Tousard, of the first Regiment; of Artillerists and Engineers, some time in the Year of 1796. But not completed agreeably to plan. There are eight Embrasures in the whole, in the Branch & projecting Battery, all without Platforms. There are two Iron eighteen pounders; Mounted on Seacoast Carriages, which are placed; to fire in barbet. Also three Platforms; for Mortars, with One Ten Inch, & One eight Inch Mortars; mounted on beds, which are used for the practice of the troops; whenever the season will admit. F. Putnam (as its called) is on Private ground, an irregular fortification, has in part; been rebuilt; and repaired; about the time Major Tousard; was directing the Works of F. Clinton. But; it not being Completed agreeably to Plan, it now is; and has been; in a state of ruin ever since, as also F Clinton, which cannot be avoided; by any other means, than completing them, agreeably, to some mode or Plan, which may be thought Proper by the Public, and at a very great expence. The exterior walls of F. Putnam; may be considered; as the best part of the Works. There is no kind of ordnance mounted. I Keep a Corporal’s Guard; there; to prevent the portable property of the United States, from being carried off by the inhabitants; and others, relieved once a week. To Comprise the situation of F. Clinton & Putnam, in a few words, they are at this time; only the apology; for fortifications and places of defence. I am informed; Major Tousard is in New York. If the General should think, it necessary; to make the enquiry of him, He can give the best information, on the subject of the two fortifications; of any Officer, who has been Quartered here; belonging to the Corps. The Building are generally good, with some small repairs, and not at a great expence, with the Artificers of the Corps, could be made complete, in point of comfort & convenience, both to the Officers; and Soldiers. The Barracks; where the first & second Regiments are Quartered, may accommodate, about four hundred N. Comd. & Privats; in the  Winter season, exclusive; of the Wings, which where built for the quarters of the Officers, and can be made comfortably so; again, when it may be thought necessary and not to a great expence. The buildings in Number occupied; and under my immediate Command, are Seven, exclusive of Bathhouse, and old small buildings; which are improved by the married Soldiers. There appears sufficient room; in the Buildings; erected for the Officers, for the Quartering; of two full Battalions, agreeably to the Military establishment. The Men &c. will be seen by the Returns. Their disciplin; can only be estimated from their time of service, and the season of the Year; for that purpose. The greatest proportion of my command, Officers & Men, are late appointments; and recruits, knowing them to be such, and knowing the necessity, of a strict application to their duty;   in order to acquire the habits; as well as the immediate duties of the Garrison, I have from every principle; to the Public, myself, and them, made every exertion; for regularity and order. and I am pleased to say; not without effect. The General is too well acquainted, with the difficulties; that exists, with young Soldiers (of which I have my share) for any comment. but at the same time, wish the General, may have a favourable Opinion; of the readiness; of the Officers & Men; to acquire some knowledge of their profession. I shall feel a pleasure of communicating; to the General; what ever may tend to the disciplin, health & Comfort, of my Command, with a full assurance of support, in every thing and at all times, which may be for the good of service. I am fully of Opinion; with the General, that a general relaxation exists with the troops, of the Atlantic States, but at the same time, am persuaded, it will not; much longer; be the dangerous companion of a Camp, or Garrison. The fuel for the use of the Garrison, is furnished by the Private Contract, twice a year, in the Autumn; for Winter, and in the Spring; for summer. The Public ground is general covered with a small growth of wood, which is a considerable advantage to the troops; of the Garrison, from the circumstance of their small allowance; they receive from the Public. tho’ attended; with some expence to the Soldiers Clothing, in bringing it; from the woods; where they cut it, which I could wish remedied by additional allowance, both to Officers; and Men, & in particular those Gentlemen; who may have families with them, through the cold seasons of the year. The Garrison is not conveniently Watered, but cannot be otherways, only at a great expence. the chief are from Springs, and of an excellent kind. some lying under a difficult Hill, for the Men to assend, with any Quantity to exceed four Gallons. Westpoint; from the Opinion of most men; who have made it their enquiry, respecting the healthy situation, gives it a preference to most other places, more particularly; for the Quartering of Men, for the purpose of breaking them to the habits of Soldiers. The country around the Garrison, affords a great variety of vegetables; in the summer season, & other conveniences; for the health, and comfort of the troops. The training; the Officers and Soldiers, to the knowledge; and use of Artillery, in the service of the United States, depends much; on what will be ordered, and established, hereafter, and when. No system; and regulation; has been given generally, which has left it with the Officer Commanding, to put in practice what He may think proper, and so different has been the practice; in different parts of the Army, that a well arranged system, is absolutely; and immediately necessary. It has been the practice here; of late; to be governed; by the french Manual, and untill some new order; on the subject, I shall; as soon as the season will admit continue it; to the Officers; and Men; under my Command. If the General should have any order or system, for the Artillerists, I shall be proude; to put it in practice immediately. I have some few french, & English Books, & Instruments, belonging to the Public, with a fortification, in Miniature made of wood; on a ground work of ten feet square, which are intended; for the use; and instruction; of the Gentlemen of the Corps, and from the want of a preceptor, they are but little better use; than the amusement of a moment. I would recommend a Laboratory, to be established at this place — highly usefull; to the young Artillerists. The Gentlemen; discover a great inclination; of becoming professional Men, and without the means, I am afraid, Art & Science, will continue the stranger to the Corps. Captain Bruff of the first Regt. of Artillerists & Engineers; is at this Garrison; without command or duty; waiting the order of the Secy. of War, for instructions; to be sent some place; for the purpose of recruiting a Company for himself. Lieut Muhlenburg; is here also; not belonging to any Company, which I beg leave to recommend; to the Generals Notice, in order they might be employd for the Public good, more than at this place, in their present situation. The new Contract for the supplies of provisions, for this Post, I have not received, of course I am unable; to say any thing respecting the provision furnished the troops, under my command, whether they are agreeable to Law; or not. Mr George Fleming, Ordnance & Military Store Keeper, has under his immediate care fifteen Buildings (Public) with public property in them. the Articles; and what amount, I am unable to say. He has also; a small Detachment from the first Regt. of Infantry, their Number; and use I am unable to give, the least information of; to the General. There is a chief Armorer, and others, which is at work for the public, which is all I can say of them. the two Artificers Shops, under my command. One of them; is a new and good one; the other is very old. The number of tools, are sufficient to employ twenty or more Men. All which I conceive; to be my duty to report to the General, however well informed; He may be on every subject, and circumstance, with the expectation of the Generals approbation, of my answering; in part, the order of the 30th Ult.
          I am Sir with great Respect Your Most Obedient Servant
          
            Geo Ingersoll
            Capt 1st. Regt. A&E 
            Commanding
          
          Major General Alexr Hamilton Inspector of the Armies of the United States
        